 

Exhibit 10.1

[g20141030212640930462.jpg]

September 29, 2014

Dear Ed:

Mast Therapeutics, Inc. (“Mast” or the “Company”) is pleased to offer you
full-time employment on the terms and conditions stated in this letter
agreement.  We would employ you as Chief Medical Officer and Senior Vice
President, reporting to Brian M. Culley, the Company’s Chief Executive
Officer.  You acknowledge that, in this position, you would continue to be
considered a “Section 16 reporting person,” which means you are required to
report changes in holdings of Company securities to the U.S. Securities and
Exchange Commission (“SEC”), are subject to sanctions against “short-swing”
trading and are prohibited from engaging in short sales of Company
securities.  In addition, the Company may be required to disclose certain
personal information about you in its filings with the SEC and its other public
disclosures, and you agree and consent to the Company’s disclosure of such
information.  

Your initial annual base salary would be $350,000, less applicable deductions
and withholdings, which would be payable in accordance with our payroll
policies.  

Your principal place of employment with the Company will be the Company’s
headquarters in San Diego, California.  To help defray relocation and similar
expenses, and as an inducement to accept this offer and remain employed with the
Company, the Company will reimburse you for actual, reasonable costs you incur
during the six (6)-month period following the date of this letter to relocate
your primary residence from Houston to San Diego, up to the gross amount of
$100,000 (less applicable deductions and withholdings).  Please note that in
order to earn any such relocation reimbursement payments, you must not resign
from your employment or have your employment terminated for Cause (as defined
below) prior to October 1, 2016.  The Company will advance relocation
reimbursement payments to you during your employment prior to this date.  If you
resign from your employment or your employment is terminated for Cause prior to
October 1, 2016, other than in connection with an Involuntary Termination (as
defined below) in which you are entitled to the severance benefits described
below, then within thirty (30) days of such resignation or termination you will
repay the Company for all such advance relocation reimbursement payments you
received.  

The Company will reimburse you (less applicable deductions and withholdings) for
the following travel-related costs you incur for the purpose of commuting to
work in San Diego from your current residence in Houston from October 1, 2014,
through January 31, 2015: (a) the cost of coach airfare for up to two (2) trips
per month between Houston and San Diego, (b) up to $2,350 per month for actual
lodging costs in San Diego incurred, provided that you have submitted a copy to
the Company of the residential lease agreement evidencing your residence in San
Diego, and (c) for the actual costs of electricity and cable and internet
services related to lodging in San Diego.

Please note that in order to qualify for the above referenced relocation and
travel-related reimbursement payments (including advances), you must submit an
expense report with appropriate documentation of each expense within ten (10)
days after the end of the calendar month during which the expense is incurred.
Payment shall be due within thirty (30) days of receipt of an expense report and
documentation reasonably acceptable to the Company.

We would recommend to our Board of Directors (or its Compensation Committee)
that you be granted an incentive stock option (to the maximum extent permitted
by law and a nonstatutory stock option with respect to any remaining shares) to
purchase 600,000 shares of our common stock under our 2014 Omnibus Incentive
Plan on the terms and conditions described in the form of Incentive Stock Option
Grant Agreement attached hereto as Exhibit A.  The exercise price of this option
will be the fair market value of our common stock on the grant date of the
option which will be the later of (1) the date our Board of Directors or its
Compensation Committee approves the grant of this option; and (2) your starting
date with the Company.  Your eligibility to receive this option is subject to
your executing certain stock option documentation and, if in the future you are
not a “Section 16 reporting person and if requested by the Company,” your
accepting E*TRADE Financial Corporate Services, Inc. (or an
affiliate)(“E*TRADE”), on such terms and conditions (including brokerage
commissions) as E*TRADE makes available from time to time or that the Company
has or may negotiate in the future, as your exclusive broker for all options and
other securities that have been or may be granted to you by the Company from
time to time.  



12390 EL CAMINO REAL, SUITE 150 n SAN DIEGO, CA 92130 n TEL (858) 552-0866 n FAX
(858) 552-0876 n MASTTHERAPEUTICS.COM n NYSE MKT: MSTX

 

 

--------------------------------------------------------------------------------

 

You will be eligible for an incentive award under the terms and conditions of
Company’s 2014 Executive Incentive Plan, the target amount of which will be 35%
of base salary earned in calendar year 2014.  The terms and conditions of future
incentive opportunities will be based on the Company’s future circumstances.  

If your employment with the Company terminates at any time as a result of an
Involuntary Termination, and you execute, deliver, and do not revoke the Release
(as defined below), then you would be entitled to the following severance
benefits:

(a)    An amount payable by the Company to you equal to nine (9) months (the
“Benefit Period”) of your then-current base salary, less applicable
withholdings, which amount shall be payable in a lump-sum on the date determined
as described below.  

(b)    An amount payable by the Company to you equal to the estimated cost of
continuing your health care coverage and the coverage of your dependents who are
covered at the time of the Involuntary Termination under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, for a period equal to the
Benefit Period, which amount shall be payable in a lump-sum on the date
determined as described below.

As a condition of receiving the foregoing benefits, you must execute and not
revoke a general release of claims, which will also confirm any post-termination
obligations and/or restrictions applicable to you (the “Release”), such that the
Release becomes effective no later than sixty (60) days following the
Termination Date (as defined below) (the “Release Deadline”).  Such benefits
shall be paid on the date the Release is effective; provided, however, that, in
the event your separation occurs at a time during the calendar year where it
would be possible for the Release to become effective in the calendar year
following the calendar year in which your separation occurs, any severance that
would be considered deferred compensation (as defined in Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”)) will be paid within
fifteen (15) days following the Release Deadline.

“Termination Date” shall mean the effective date of your “separation from
service” within the meaning of Section 409A (the “Separation from Service”).  If
upon the Termination Date you are a “specified employee” (as defined in Section
409A), then solely to the extent necessary to comply with Section 409A and avoid
the imposition of taxes under Section 409A, the Company shall defer payment of
any deferred compensation (as defined in Section 409A) which is payable as a
result of and within six (6) months following the Separation from Service until
the earlier of: (a) the first business day of the seventh month following the
Separation from Service, or (b) ten (10) days after the Company receives written
notification of your death.  All such delayed payments shall be made without
accrual of interest.

“Cause” shall mean (i) any act of personal dishonesty by you in connection with
your hiring process with the Company that our Board of Directors believes has
had or will have a material detrimental effect on the reputation or business of
the Company or any subsidiary or parent of the Company (“Affiliate”); (ii) any
act of personal dishonesty by you in connection with your responsibilities as an
employee which is intended to result in your substantial personal enrichment;
(iii) continued willful violations by you of your obligations to the Company or
its Affiliates after there has been delivered to you a written demand for
performance from the Company that describes the basis for the Company’s belief
that you have not substantially performed your duties; (iv) a willful act by you
that constitutes misconduct and is materially injurious to the Company or any
Affiliate; and (v) your conviction (including any plea of guilty or nolo
contendere) of any felony that our Board of Directors reasonably believes has
had or will have a material detrimental effect on the reputation or business of
the Company or any Affiliate.

“Involuntary Termination” shall mean (i) without your express written consent, a
material reduction or alteration of your duties, position or responsibilities
with the Company relative to your duties, position or responsibilities in effect
immediately prior to such reduction or alteration, or your removal from such
position, duties or responsibilities; (ii) without your express written consent,
a material reduction by the Company of your base salary as in effect immediately
prior to such reduction; (iii) without your express written consent, the
relocation of your principal place of employment with the Company by more than
fifty (50) miles; (iv) any termination of your employment by the Company without
Cause; and (v) the failure of the Company to obtain the assumption of this
letter agreement by any successors as contemplated in the paragraph following
this paragraph.

Except in the case of a termination of you by the Company without Cause, an
“Involuntary Termination” shall not be deemed to occur until the Company has
received written notice from you of the occurrence of an Involuntary Termination
and had thirty (30) days after the Company's receipt of such notice to cure or
remedy such Involuntary Termination (the “Remedy Period”).  Any such notice
provided by you shall indicate the specific termination provision relied upon,
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and shall
specify the Termination Date.  In order to be effective, a resignation for
Involuntary Termination must occur within ten (10) business days after the end
of the Remedy Period in which the Company failed to cure or remedy the
Involuntary Termination and you must have provided the foregoing written notice
of the occurrence of an Involuntary Termination event to the Company within
ninety (90) days of your awareness of the initial existence of the applicable
Involuntary Termination event.  The items referenced above constitute the
exclusive list of the reasons that shall be considered “Involuntary Termination”
for the termination of your employment by you as an Involuntary Termination.  




 

--------------------------------------------------------------------------------

 

Any successor to the Company (whether direct or indirect and whether by
purchase, license, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets (including, if
warranted under the circumstances, a subsidiary or parent of such successor)
shall assume the Company’s obligations under this letter agreement and agree
expressly to perform the Company’s obligations under this letter agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession.  For all purposes under
this letter agreement, the term “Company” shall include any successor (or, if
warranted, a subsidiary or parent of such successor) to the Company’s business
and/or assets which is required to assume the Company’s obligations as described
in this sentence and the preceding sentence or which becomes bound by the terms
of this letter agreement by operation of law.

As our employee, you would be entitled to participate in our employee benefit
programs, including our medical, dental, life insurance and 401(k) programs, on
the same terms as our other full-time employees.  These programs, as well as
other employee benefits and policies, are described in further detail in our
Policies and Procedures Manual.  We reserve the right to modify or amend at our
sole discretion the terms of any and all employee benefit programs from time to
time without advance notice to our employees.  Notwithstanding our employee
vacation policy set forth in the Policies and Procedures Manual, you would be
entitled to 20 vacation days per year, which would accrue in accordance with our
general vacation accrual policy, including any maximum accrual limits set forth
therein.

Your employment with us would be “at will” and not for a specified term.  We
make no express or implied commitment that your employment will have a minimum
or fixed term, that we may take adverse employment action only for cause or that
your employment is terminable only for cause.  We may terminate your employment
with or without cause and with or without advance notice at any time and for any
reason.  Any contrary representations or agreements that may have been made to
you are superseded by this letter agreement.  The at-will nature of your
employment described in this letter agreement shall constitute the entire
agreement between you and Mast concerning the nature and duration of your
employment.  Although your job duties, title and compensation and benefits may
change over time, the at-will nature of your employment with us can only be
changed in a written agreement signed by you and our Chief Executive Officer or
President.

Our proprietary rights and confidential information are among our most important
assets.  In addition to signing this letter agreement, as a condition to your
employment you must also sign the Confidential Information, Non-Solicitation and
Invention Assignment Agreement for Employees presented to you concurrently
herewith (the “Company Confidentiality Agreement”).  As more fully described in
the Company Confidentiality Agreement, we require that, in the course of your
employment with us, you not use or disclose to us any confidential information,
including trade secrets, of any former employer or other person to whom you have
an obligation of confidentiality.  Rather, you will be expected to use only that
information which is generally known and used by persons with training and
experience comparable to your own, which is common knowledge in the industry or
otherwise legally in the public domain, or which is otherwise provided or
developed by us.  During our discussions about your proposed job duties, you
assured us that you would be able to perform those duties within the guidelines
just described.  Accordingly, you further agree that you will not bring on to
our premises any unpublished documents or property belonging to any former
employer or other person to whom you have an obligation of confidentiality.

In addition, as an employee, we require that you comply with all of our policies
and procedures, including, without limitation, our Policies and Procedures
Manual, Code of Business Conduct and Ethics, our Insider Trading and Disclosure
Policy, and our Information Disclosure Policy, copies of which will, at your
request, be provided to you prior to your beginning work with us.  You may be
required to sign certain documents acknowledging your receipt and understanding
of these and other documents.  Violation of any or our policies or procedures
would be cause for disciplinary action including termination.

Your employment with us is also conditioned upon your ability to provide
adequate documentation of your legal right to work in the United States. If you
make any misrepresentations to us or omit to state a material fact necessary in
order to make another statement made not misleading, we may void this letter
agreement or, if you are already employed, terminate your employment.

This letter agreement and documents attached hereto, if any, or referenced
herein shall be governed pursuant to the laws of the State of California as
applied to agreements between California residents entered into to be performed
entirely within California and constitutes the sole agreement between the
Company and you and supersedes all oral negotiations and prior writings with
respect to the subject matter hereof.  For clarity, this letter agreement
supersedes your June 20, 2014 temporary employment letter with the Company’s
subsidiary Aires Pharmaceuticals, Inc., which will no longer remain in effect.

If any portion of this letter agreement shall, for any reason, be held invalid
or unenforceable, or contrary to public policy or any law, the remainder of this
letter agreement shall not be affected by such invalidity or unenforceability,
but shall remain in full force and effect, as if the invalid or unenforceable
term or portion thereof had not existed within this letter agreement.

We would like your employment with Mast to begin on October 1, 2014.

 




 

--------------------------------------------------------------------------------

 

If you accept and agree with the terms and conditions set forth in this letter
agreement, please so indicate by countersigning below and returning to me a
fully executed letter and Company Confidentiality Agreement by September 30,
2014.  You should keep a copy of this letter agreement for your own records.  I
look forward to you joining the Company and being an integral and important part
of our team.  

 

Sincerely,

 

Mast Therapeutics, Inc.

 

ACCEPTED AND AGREED:

 

 

 

/s/ Brian M. Culley

 

/s/ Edwin L. Parsley

Brian M. Culley

 

Edwin L. Parsley, D.O.

Chief Executive Officer

 

 

 

 

Date: 29 Sept 2014

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

FORM OF INCENTIVE STOCK OPTION GRANT AGREEMENT

 